Citation Nr: 1540308	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by private emergency transportation services on November 27, 2010.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Appellant served on active duty from April 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Medical Administration Service (MAS) of the Agency of Original Jurisdiction (AOJ), the Department of Veterans Affairs (VA) North Florida/South Georgia Health System.  The appeal was remanded in February 2014, and again in September 2014.


FINDING OF FACT

Unauthorized medical expenses incurred by private emergency transportation services on November 27, 2010, were covered in part by a health-plan contract, i.e., Medicare.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical expenses incurred by private emergency transportation services on November 27, 2010, have not been met.  38 U.S.C.A. §§ 111, 1725 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002, 17.1003 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has a duty to provide the Appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, there is no basis on which the benefit could be granted, and any deficiencies in notice are nonprejudicial.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In addition, there is no reasonable possibility that any additional notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As discussed below, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on an application of the relevant law to the Appellant's claim. 

The terms of the Board's prior Remands were not fully satisfied in this case.  It is likewise recognized that, in general, Board remand instructions are neither optional nor discretionary, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, an exception exists if an explanation is provided as to why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).  Here, the Board finds that further efforts to obtain records from West Marion Community Hospital pertaining to the Appellant's treatment on November 27, 2010, need not be undertaken, because the Appellant is only claiming payment for the ambulance service, VA records are on file, and the private hospital records would not affect his entitlement to payment or reimbursement.  In this regard, as discussed below, the Board finds that the claim fails on the basis of coverage under a health-plan contract.  

Additionally, the remand directed that:  "In readjudicating the appeal, the AOJ must apply the February 2010 amendment to 38 U.S.C.A. § 1725 VA to that allows the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  See Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) )."  For reasons discussed below, the Board finds that this provision is not applicable in this case, and, even if it were, it would not entitle the Appellant to any additional reimbursement.  Payment under 38 U.S.C.A. § 1725 is limited to the lesser of the amount for which the Appellant is personally liable, or 70 percent of the amount under the applicable Medicare fee schedule for such treatment.  38 C.F.R. § 17.1005(a) (2015).   


Analysis

On November 27, 2010 after the Appellant experienced weakness, syncope, and dizziness while showering, his wife contacted the Marion County Fire Rescue for ambulance services.  The Marion County Fire Rescue transported him to the West Marion Community Hospital for emergency treatment.  That same day, after he was stabilized, Marion County Fire Rescue transferred the Appellant to the VA Medical Center in Gainesville, Florida.  

The Appellant contends that he is entitled to reimbursement for unauthorized medical expenses incurred from the Marion County Fire Rescue for ambulance services.  He states that he was told by VA that VA would be responsible for his ambulance costs.  His claim for reimbursement was denied because he has Medicare Part A and Part B insurance.  

Payment or reimbursement for unauthorized medical expenses is covered by 38 U.S.C.A. §§ 1725 and 1728.  Here, the Appellant does not have any service-connected disabilities, and, therefore, the provisions of 38 U.S.C.A. § 1728 are not for application.  Accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Appellant is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

For emergency transportation, the pertinent regulation provides that notwithstanding the provisions of 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for ambulance services may be made only if all of the specified conditions are met.  38 C.F.R. § 17.1003.  Because all of the listed criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As pertinent to this claim, reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the transportation services.  38 C.F.R. § 17.1003(c).  A "health-plan contract" includes Medicare.  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2) (health-plan contract includes an insurance program under 42 U.S.C.A. § 1395c (Medicare Part A) and 42 U.S.C.A. § 1395j (Medicare Part B)).  Indeed, bills submitted by the Appellant indicate that most of the costs were paid by Medicare.  Therefore, because the Appellant has coverage under Medicare Part A and Part B, his claim must be denied, even if Medicare does not cover all of the costs.  

Effective from February 1, 2010, pursuant to the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725), the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party were modified so as to allow for reimbursement of the remainder in situations where a portion of the cost of the care is covered.  See 38 U.S.C.A. § 1725(c)(4) (West 2014); 38 C.F.R. § 17.1005(e) (2015).  However, the provision specifically pertaining to a health plan contract continues to require that for reimbursement, the Appellant "has no entitlement to care or services under a health-plan contract," which continues to be defined as including Medicare.  38 U.S.C.A. § 1725(b)(3)(B) (West 2014); see 38 C.F.R. § 17.1002(f).  Furthermore, 38 C.F.R. § 17.1003, which pertains to transportation services, does not include the provision regarding legal recourse against a third party that is included in 38 C.F.R. § 17.1002.  

Moreover, in the case of transportation of a person to or from a VA facility by ambulance, VA may pay the provider of the transportation the lesser of the actual charge for the transportation or the amount determined by the fee schedule established under section 1834(l) of the Social Security Act (42 U.S.C. 1395 (l)) [i.e., Medicare] unless the Secretary has entered into a contract for that transportation with the provider.  38 U.S.C.A. § 111(b)(3)(C) (West 2014).  Partial payment was already made my Medicare in the present case. Thus, since VA uses the same fee schedule, he would not be owed any further reimbursement or payment for that portion of the costs attributable to his transfer from West Marion Community Hospital to the Gainesville VAMC.  

Therefore, because the Appellant had coverage under Medicare Part A and Part B, his claim must be denied, even if Medicare did not cover all of the costs.  Under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Reimbursement or payment for unauthorized medical services rendered during a hospitalization UHS from March 18-28, 2013, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


